        Case 1:20-cr-00637-SHS Document 59 Filed 06/09/21 Page 1 of 1




                                      TODD M. MERER
                                      Attorney-at-law
                                       202 Calle Cristo
                                        Old San Juan,
                                     Puerto Rico 00901
                                       {917) 509 0277
                                   Todd.merer@gmail.com



June 8, 2021
                                                              MEMO ENDORSED
Honorable Sidney H. Stein
500 Pearl Street
New York, N. Y. 10007
-Via ECF-

                             Re:    United States v. Eduardo Fernandez
                                    Sl 20 Cr. 637 (SHS)

Dear Judge Stein:

I write to request that sentencing, currently scheduled for June 30, 2021, be adjourned to a
date in mid-September that is convenient for the Court. Mr. Fernandez is currently undergoing
intensive therapy and I just encountered a medical condition that requires monitoring and
treatment and rest for a period . This is the first application for an adjournment. AUSA Davis
informed me that he has no objection .

                                    Respectfully submitted,

                                    sis Todd Merer
                                    Todd Merer, Esq.
                                    Attorney for Defendant
                                    Eduardo Fernandez

cc:    AUSA Peter Davis
       PTSO Ben Miller
The sentencing is adjourned to September 20, 2021, at 10:00 a.m. The defense submissions are due by
September 3, 2021, the government submissions are due by September 10, 2021.

Dated: New York, New York
       June 9, 2021
